In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 11-899V
                                          (Not to be published)

*****************************
                                        *
The estate of MARGIE D. REINECCIUS,     *
decedent, by and through MARCEY A.      *
BLANKENSHIP as personal representative, *                                 Filed: October 31, 2014
                                        *
                      Petitioner,       *                                 Decision by Stipulation; Damages;
                                        *                                 Influenza (“Flu”) Vaccine;
               v.                       *                                 Guillain-Barre Syndrome ("GBS").
                                        *
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                      Respondent.       *
                                        *
*****************************

Isaiah R. Kalinowski, Maglio Christopher and Toale , PA (DC), for Petitioner.

Traci R. Patton, U.S. Dep’t of Justice, Washington, D.C., for Respondent.


                                  DECISION AWARDING DAMAGES1

        On December 22, 2011, Margie D. Reineccius filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Marcey A. Blankenship, appeared
later in the action as personal representative of Ms. Reineccius’ estate after Ms. Reineccius’
death. The Petitioner alleges that as a result of receiving the influenza (“flu”) vaccine on or about
February 2, 2012, Ms. Reineccius suffered from Guillain-Barre Syndrome ("GBS"), and that she
1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
experienced the effects of this injury for more than six months.

        Respondent denies that the flu vaccine caused Ms. Reineccius's alleged GBS, any other
injury, or her death. Nonetheless both parties, while maintaining their above-stated positions,
agreed in a stipulation (filed October 29, 2014) that the issues before them can be settled and that
a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding
damages on the terms set forth therein.

         The stipulation awards:

                  A lump sum of $325,000.00 in the form of a check payable to petitioner as legal
                   representative of the Estate of Margie D. Reineccius.3

These amounts represent compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a). Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.4


         IT IS SO ORDERED.

                                                                      /s/ Brian H. Corcoran
                                                                         Brian H. Corcoran
                                                                         Special Master




3
  Petitioner represents that she presently is, or within 90 days of the date of judgment will become, duly authorized
to serve as legal representative of the Estate of Margie D. Reineccius under the laws of the State of Arizona. No
payments pursuant to this Stipulation, however, shall be made until petitioner provides the Secretary with
documentation establishing her appointment as legal representative of the Estate of Margie D. Reineccius. If
petitioner is not authorized by a court of competent jurisdiction to serve as legal representative of the Estate of
Margie D. Reineccius at the time a payment pursuant to this Stipulation is to be made, any such payment shall be
paid to the party or parties appointed by a court of competent jurisdiction to serve as legal representative of the
Estate of Margie D. Reineccius upon submission of written documentation of such appointment to the Secretary.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                          2